                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Phillip C. Thompson
                         Nevada State Bar No. 12114
                     3   JACKSON LEWIS P.C.
                         3800 Howard Hughes Pkwy, Suite 600
                     4   Las Vegas, Nevada 89169
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                         Email: phillip.thompson@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   National Security Technologies, LLC

                     8
                     9                               UNITED STATES DISTRICT COURT

                10                                          DISTRICT OF NEVADA

                11       BRENDA OSSEWEIJER,                                Case No. 2:18-cv-01699-MMD-NJK

                12                     Plaintiff,

                13               vs.                                       DEFENDANT’S REQUEST FOR
                                                                           EXCEPTION FROM ATTENDANCE
                14       NATIONAL SECURITY TECHNOLOGIES,                   AT EARLY NEUTRAL EVALUATION
                         LLC, a Delaware Limited Liability Company;
                15       and, DOES I-X; and ROE CORPORATIONS
                         I-X, inclusive,
                16
                                       Defendants.
                17
                18              Defendant National Security Technologies, LLC (“Defendant”) by and through its counsel

                19       Jackson Lewis P.C., respectfully requests an exception to the early neutral evaluation (“ENE”)

                20       attendance requirements. Specifically, Defendant requests that Defendant’s insurance carrier be

                21       excused from attending the ENE in person. Should the Court require, the carrier representative

                22       can be available by telephone.

                23              This request for exception is based on the fact that although Defendant is insured with

                24       AIG, Defendant has a substantial, six-figure self-insured retention and any resolution of this

                25       matter at the ENE will be funded by Defendant. In addition, the representative for AIG is located

                26       out of state and would be required to incur significant time and expense to travel to the ENE when

                27
                28
Jackson Lewis P.C.
    Las Vegas
                     1   the settlement value of this case is well within the amount of Defendant’s self-insured retention.

                     2   The insurance representative’s absence will not adversely affect the ENE, and those present will

                     3   have the appropriate settlement authority to reach a reasonable resolution at the ENE.

                     4          Based on the foregoing, Defendant respectfully requests Defendant’s carrier be excused

                     5   from in person attendance at the ENE currently scheduled for December 19, 2018, at 9:30 a.m.

                     6   Should the Court require, the carrier representative will be available telephonically.

                     7          Dated this 18th day of October, 2018.

                     8                                                         JACKSON LEWIS P.C.

                     9
                10                                                             /s/ Deverie J. Christensen
                                                                               Deverie J. Christensen, Bar #6596
                11                                                             Phillip C. Thompson, Bar #12114
                                                                               3800 Howard Hughes Parkway, Suite 600
                12                                                             Las Vegas, Nevada 89169

                13                                                             Attorneys for Defendant
                                                                               National Security Technologies, LLC
                14
                15
                16         IT IS SO ORDERED this 24th day of
                           October, 2018.
                17
                18
                           _____________________________
                19         Peggy A. Leen
                           United States Magistrate Judge
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
                     1                                   CERTIFICATE OF SERVICE

                     2            I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 18th

                     3   day of October, 2018, I caused to be served via the Court’s CM/ECF Filing, a true and correct

                     4   copy of the above foregoing DEFENDANT’S REQUEST FOR EXCEPTION FROM

                     5   ATTENDANCE AT EARLY NEUTRAL EVALUATION properly addressed to the following:

                     6   James P. Kemp
                         Victoria L. Neal
                     7   Kemp & Kemp
                         7435 W. Azure Drive, Ste. 110
                     8   Las Vegas, Nevada 89130

                     9   Attorneys for Plaintiff
                         Brenda Osseweijer
                10
                11                                                         /s/ Emily Santiago
                                                                           Employee of Jackson Lewis P.C.
                12
                13
                         4826-3962-1241, v. 1
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                       3
    Las Vegas
